                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:01-cr-00036-FDW
 UNITED STATES OF AMERICA,                       )
                                                 )
 vs.                                             )
                                                 )
 (1) DAVID PEREZ GARCIA,                         )                      ORDER
                                                 )
        Defendant.                               )
                                                 )

       THIS MATTER is before the Court on Defendant’s pro se Motion to Appoint Counsel

(Doc. No. 366). Also before the Court is Defendant’s Second Motion to Appoint Counsel (Doc.

No. 377).

       Beginning with the prior of the two motions, although it is titled “Motion for Appointment

of Counsel,” see (Doc. No. 366, p. 1), it is also properly treated as a Motion for Reduction in

Sentence under the First Step Act. E.g., id. (“[Defendant] suggests that the First Step Act, signed

into law by President Donald J. Trump, will afford him relief from his prison sentence.”).

Accordingly, the Court will treat it as such, and hereby ORDERS the Government to respond to

Defendant’s motion. The Government shall have thirty (30) days from the date of this Order to

file its response with the Court. The Government shall advise the United States Probation Office

if the Government believes a supplemental Presentence Investigation Report will be required.

       With respect to the latter motion, which is more accurately construed as a Motion to

Appoint Counsel, criminal defendants have no right to counsel beyond their first appeal. E.g.,

United States v. Kenny, No. 3:01-cr-00185-FDW, 2020 WL 2094116, at *1 (W.D.N.C. Apr. 30,

2020); United States v. Ismel, No. 3:94-CR-00008-1, 2012 WL 113392, at *1 (W.D. Va. Jan. 13,

2012). Defendant has not shown extraordinary circumstances warranting the appointment of
                                           1



         Case 3:01-cr-00036-FDW Document 379 Filed 07/28/20 Page 1 of 2
counsel at this time. Accordingly, this motion (Doc. No. 377) is DENIED.

         IT IS THEREFORE ORDERED:

         1. Defendant’s Motion for Appointment of Counsel/Motion for Reduction in Sentence

              (Doc. No. 366) is DEFERRED IN PART and DENIED IN PART;1 and

         2. Defendant’s Motion to Appoint Counsel (Doc. No. 377) is DENIED.

         IT IS SO ORDERED.


                                           Signed: July 28, 2020




         1
          This motion is denied to the extent that it can still be construed as a motion to appoint counsel for the reasons
explained above.
                                                            2



             Case 3:01-cr-00036-FDW Document 379 Filed 07/28/20 Page 2 of 2
